UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Todd P. Zerega, Esq. Reed SmithLLP Reed Smith Centre 224 Fifth Avenue. Pittsburgh, PA 15222-2716 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 – September 30, 2013 Item 1.Schedule of Investments. CHOU OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Shares Security Description Value Common Stock - 67.9% Communications - 7.4% Overstock.com, Inc. (a)(b) $ Primus Telecommunications Group, Inc. (a) UTStarcom Holdings Corp. (a) Consumer Discretionary - 27.2% Sears Canada, Inc. (a) Sears Holdings Corp. (a)(b) Financials - 5.8% Asta Funding, Inc. MBIA, Inc. (a) Information Technology - 4.3% Dell, Inc. Materials - 23.2% Resolute Forest Products (a)(b) Total Common Stock (Cost $36,804,871) Warrants - 9.1% Bank of America Corp. (a) JPMorgan Chase & Co. (a) Wells Fargo & Co. (a) Total Warrants (Cost $2,940,003) Principal Security Description Rate Maturity Value Corporate Convertible Bonds - 4.3% Consumer Staples - 4.3% $ MannKind Corp. (Cost $2,614,548) % 12/15/13 Total Investments in Securities - 81.3% (Cost $42,359,422)* $ Contracts Security Description Strike Price Exp. Date Value Written Options - (1.1)% Call Options Written - (1.1)% Overstock.com, Inc. $ 12/13 Overstock.com, Inc. 12/13 Resolute Forest Products (c) 10/13 Sears Holdings Corp. 10/13 Total Call Options Written (Premiums Received $(574,474)) Other Assets & Liabilities, Net – 19.8% Net Assets – 100.0% $ (a) Non-income producing security. (b) Subject to call option written by the Fund. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $(6,278) or (0.0)% of net assets. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of September 30, 2013. Valuation Inputs Investments in Securities Other Financial Instruments** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - ) Total $ $ ) ** Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as written options, which are valued at their market value at period end. The Level 1 value displayed in this table is Common Stock, Preferred Stock and Warrants. The Level 2 value displayed is a Corporate Convertible Bond. Refer to the Schedule of Investments for a further breakout of each security by industry. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Written Options Balance as of 12/31/12 $ - Change in Unrealized Appreciation / (Depreciation) Purchases ) Balance as of 09/30/13 $ Net change in unrealized appreciation/(depreciation) from investments held as of 09/30/13 $ The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CHOU INCOME FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) Shares Security Description Value Equity Securities - 9.2% Common Stock - 7.9% Materials - 7.9% Catalyst Paper Corp. (a) $ Emerald Plantation Holdings, Ltd. (a) Resolute Forest Products (a) Total Common Stock (Cost $190,007) Shares Security Description Rate Value Preferred Stock - 1.3% Financials - 1.3% Sears Roebuck Acceptance Corp. (Cost $117,925) % Total Equity Securities (Cost $307,932) Principal Security Description Rate Maturity Value Fixed Income Securities - 81.5% Corporate Convertible Bonds - 13.0% Communications - 0.5% $ Level 3 Communications, Inc. % 10/01/16 Consumer Staples - 7.6% MannKind Corp. 12/15/13 Financials - 3.8% Atlanticus Holdings Corp. 11/30/35 Materials - 1.1% USEC, Inc. 10/01/14 Total Corporate Convertible Bonds (Cost $1,432,093) Corporate Non-Convertible Bonds - 5.7% Communications - 2.7% Dex One Corp. (b) 01/29/17 Media General, Inc. 02/15/17 Materials - 3.0% Catalyst Paper Corp. (b) 10/30/17 Emerald Plantation Holdings, Ltd. (b) 01/30/20 Sino-Forest Corp. (c) 07/28/14 Sino-Forest Corp. (c) 10/21/17 Sino-Forest Corp. (c) 07/28/14 Sino-Forest Corp. (c) 10/21/17 Total Corporate Non-Convertible Bonds (Cost $624,136) Syndicated Loans - 13.7% Dex Media West, LLC (d) 10/24/14 RH Donnelley, Inc. (d) 12/31/16 Total Syndicated Loans (Cost $1,510,457) U.S. Government & Agency Obligations - 49.1% U.S. Treasury Securities - 49.1% U.S. Treasury Bill (e) 10/10/13 Total U.S. Government & Agency Obligations (Cost $4,499,998) Total Fixed Income Securities (Cost $8,066,684) Total Investments - 90.7% (Cost $8,374,616)* $ Other Assets & Liabilities, Net – 9.3% Net Assets – 100.0% $ LLC Limited Liability Company (a) Non-income producing security. (b) Payment in-Kind Bond. Security that gives the issuer the option at each interest payment date of making interest payments in either cash or additional debt securities. (c) Security is currently in default and is on scheduled interest or principal payment. (d) Variable rate security. Rate presented is as of September 30, 2013. (e) Rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) CHOU INCOME FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Level 1 Level 2 Level 3 Total Investments At Value Common Stock $ $ - $ - $ Preferred Stock - - Corporate Convertible Bonds - - Corporate Non-Convertible Bonds - - Syndicated Loans - - U.S. Government & Agency Obligations - - Total Investments At Value $ $ $ - $ There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By:/s/ Francis S.M. Chou Francis S.M. Chou, Principal Executive Officer Date:November 13, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Francis S.M. Chou Francis S.M. Chou, Principal Executive Officer Date:November 13, 2013 By:/s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date:November 13, 2013
